Case 17-20526-TPA       Doc 1446    Filed 12/07/18 Entered 12/07/18 18:03:30          Desc Main
                                   Document     Page 1 of 7


                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In re:                              :              Case No. 17-20526-TPA
                                     :
 UNIQUE VENTURES GROUP, LLC,         :              Chapter 11
                                     :
               Debtor.               :              Related to Doc. Nos. 1282, 1398, 1408 &
                                     :              1411
 ____________________________________:
                                     :              Hearing Date: January 3, 2019
 RIBS OF WILMINGTON, INC.,           :
                                     :              Hearing Time: 10:00 a.m.
       Movant,                       :
                                     :              Response Deadline: December 24, 2018
               -vs-                  :
                                     :
 ALBERT’S CAPITAL SERVICES, LLC, as :
 Plan Administrator and              :
 DAMON’S OF NORTH AMERICA, LLC :
                                     :
       Respondents.                  :

      MOTION OF RIBS OF WILMINGTON, INC. AND CONSENT OF PLAN
 ADMINISTRATOR TO (i) ASSIGN CLAIM OBJECTION TO MEDIATION, (ii) ORDER
                 PARTICIPATION OF ADDITIONAL PARTY, AND
        (iii) STAY DISCOVERY AND OTHER SCHEDULING DEADLINES

          Ribs of Wilmington, Inc. (“Wilmington” or “Movant”), and with the consent of Albert

 Capital Services, LLC, as Plan Administrator (the “Plan Administrator”), hereby respectfully

 submits this motion (this “Motion”), pursuant to Rule 9019-2 of the Bankruptcy Rules for the

 United States Bankruptcy Court for the Western District of Pennsylvania (“W.PA.LBR”), for an

 order (i) assigning to mediation (the “Mediation”) the contested matter (the “Contested

 Matter”) initiated by the Objection of Albert Capital Services, LLC, as Plan Administrator, to

 Claim of Ribs of Wilmington, Inc. Filed at Claim No. 70-1 [Docket No. 1282] (the “Claim

 Objection”), filed by the Plan Administrator, (ii) pursuant to W.PA.LBR 9019-2(a), ordering the

 participation of Damon’s of North America, LLC (“DNA”) in the Mediation, and (iii) pursuant
Case 17-20526-TPA             Doc 1446       Filed 12/07/18 Entered 12/07/18 18:03:30                        Desc Main
                                            Document     Page 2 of 7


 to W.PA.LBR 9019-2(c), staying all discovery, pretrial, hearing dates and other scheduling set

 forth in the Court’s Pretrial Scheduling Order and 7016(f) [Docket No. 1411] (the “Scheduling

 Order”).1

          In support of this Motion, Movant respectfully states as follows:

                                              Jurisdiction and Venue

          1.       This Court has jurisdiction to consider the relief requested herein pursuant to 28

 U.S.C. §§ 157 and 1334.

          2.       This is a core proceeding pursuant to 28 U.S.C. § 157(b).

          3.       Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

          4.       Section 502 of title 11, United States Code, 11 U.S.C. §§ 101 et seq. (as amended,

 the “Bankruptcy Code”) and W.PA.LBR 9019-2 serve as the statutory bases for the relief

 requested herein.

                                          Concise Factual Background

          5.       On January 24, 2018, the Court entered its Order Confirming Second (Amended)

  Chapter 11 Plan [Docket No. 950] (the “Confirmation Order”). The Confirmation Order

 vested the Plan Administrator with the rights and powers set forth in the Plan Administrator

 Agreement, including the right to object to claims and settle, compromise, withdraw, or litigate

 to judgment such objections. See Plan Administrator Agreement, Article VI.




 1
   Movant respectfully states that nothing herein or otherwise, including, without limitation, any later appearance,
 pleading, claim, or action, is intended or shall be deemed to be a waiver, release, or modification by Claimant of its:
 (a) right to have final orders entered after de novo review by a District Court Judge in any matter as to which such
 entry and review is required by Title 28 of the United States Code and/or the U.S. Constitution; (b) right to trial by
 jury in any proceeding so triable in this case or any case, controversy, or proceeding related to this case; or (c) right
 to have the District Court withdraw the reference in any matter subject to mandatory or discretionary withdrawal.


                                                           -2-
Case 17-20526-TPA           Doc 1446      Filed 12/07/18 Entered 12/07/18 18:03:30                     Desc Main
                                         Document     Page 3 of 7


         6.       On January 29, 2018, the Court entered its Order Authorizing Sale of

 Substantially All of the Debtor’s Assets Free and Clear of Liens, Claims, Encumbrances, and

 Interests as well as Related Relief [Docket No. 970].

         7.       Upon Movant’s information and belief, the sale of all or substantially all of the

 Debtor’s assets closed on January 31, 2018, at which time the Plan went effective.

         8.       By Order entered July 31, 2018 [Docket No. 1234], the Court set August 29,

 2018, as the deadline for the Plan Administrator to file objections to certain claims. Pursuant to

 such Order, the Plan Administrator filed the Claim Objection on August 29, 2018.

         9.       In response to the Claim Objection, Wilmington filed its Ribs of Wilmington,

 Inc.’s (i) Response to Objection of Albert’s Capital Services, LLC, as Plan Administrator for

 Unique Ventures Group, LLC, to Claim of Ribs of Wilmington, Inc. Filed at Claim No. 70-1 and

 (ii) Request for Application of Bankruptcy Rules 7019 and 7020 [Docket No. 1398] (the

 “Objection Response”).

         10.      On November 8, 2018, an initial hearing (the “Initial Hearing”) on the Claim

 Objection was held. Appearing at the hearing were: counsel for the Plan Administrator, counsel

 for Wilmington, and Ronald T. Conway, Esq., in his capacity as counsel for DNA.2

         11.      On November 9, 2018, the Court entered the Scheduling Order.

                                   Nature of the Dispute for Mediation

         12.      As more fully set forth in Wilmington’s Proof of Claim, Wilmington’s claim is

 expressly contingent upon a determination by this Court (or another court of competent

 jurisdiction) that the Debtor is or was the owner of alleged franchisor’s rights (the “Putative


 2
  At the Initial Hearing, Mr. Conway advised the Court of his desire to “speak to” the Claim Objection. Mr. Conway
 also appeared at the hearing on the separate objection of the Plan Administrator [Docket No. 1280] to the claim of
 Conway Law Firm, LLC.


                                                        -3-
Case 17-20526-TPA          Doc 1446       Filed 12/07/18 Entered 12/07/18 18:03:30                    Desc Main
                                         Document     Page 4 of 7


 Franchisor Rights”) under an undated and unsigned putative “Renewal Franchise Agreement”

 (the “Putative Franchise Agreement”) under which Wilmington may be alleged to be the

 franchisee with respect to a restaurant owned by Wilmington, in Wilmington, Ohio.3

         13.      The Plan Administrator may claim that it is the owner of the Putative Franchisor

 Rights, and if so, may claim that Wilmington is liable under the Putative Franchise Agreement

 for certain amounts. If the Plan Administrator adopts this position, Wilmington would dispute

 such liability, and would assert counterclaims, and setoff and/or recoupment rights, as more fully

 set forth in its Proof of Claim.

         14.      DNA’s involvement in this dispute arises from its contention that DNA – not the

 Debtor – is the owner of the Putative Franchisor Rights.4

         15.      Accordingly, a dispute exists, which directly implicates DNA, as to whether or

 not the Plan Administrator is entitled to seek to monetize the Putative Franchisor Rights as an

 asset to be administered under the Plan. Further, because the Plan Administrator and DNA may

 assert competing positions with respect to ownership of any Putative Franchisor Rights,

 Wilmington is potentially exposed to multiple and inconsistent liability.

                               Request for Relief and Grounds Therefor

         16.      Movant seeks an order (a) assigning the Contested Matter to the Mediation, (ii)

 directing the participation of DNA in the Mediation, and (iii) staying all discovery, pretrial,

 hearing dates and other scheduling set forth in the Scheduling Order.



 3
  As noted in Wilmington’s Proof of Claim and Objection Response, Wilmington asserts that the Putative Franchise
 Agreement is unenforceable.
 4
   For example, in several emails, most recently in November and December of 2018, from counsel for DNA to
 counsel for Wilmington, DNA claimed that Wilmington failed to pay “royalties” or “fees” and threatened to
 commence litigation against Wilmington.


                                                       -4-
Case 17-20526-TPA         Doc 1446     Filed 12/07/18 Entered 12/07/18 18:03:30            Desc Main
                                      Document     Page 5 of 7


         17.     Mediation is appropriate as an alternative dispute resolution process for the

 Contested Matter. The Contested Matter potentially involves numerous factual and legal issues

 which pertain to a period of time stretching back nearly 10 years. The disputes are complex and

 would be very costly and time-consuming to litigate to conclusion. And significantly, the

 dispute involves at least three parties such that a structured settlement process would further the

 possibility of a settlement with a minimum of expense.

         18.     W.PA.LBR 9019-2(a) expressly permits the Court to order DNA to participate in

 the Mediation. (“The Court may order additional parties to participate in the mediation as

 necessary.”) DNA’s participation in the Mediation is necessary. Absent a tripartite settlement,

 the likelihood of which would be enhanced by the Mediation, a court will be required to

 determine the ownership of the Putative Franchisor Rights as between the Debtor/Plan

 Administrator and DNA. Accordingly, absent a tripartite settlement, any settlement (at least one

 occurring prior to significant litigation) is likely not feasible.

         19.     Finally, W.PA.LBR 9019-2(c) supports Movant’s request for a stay of the dates

 and deadlines under the Scheduling Order. (“The assignment to mediation stays all discovery,

 pretrial, hearing dates, and trial schedules.”)          Pursuant to W.PA.LBR 9019-2(c), Movants

 requests that the Court issue a scheduling order, including for the conclusion of the Mediation.

         20.     The Plan Administrator consents to the relief requested in this Motion.

                                [Remainder of page intentionally blank]




                                                    -5-
Case 17-20526-TPA        Doc 1446     Filed 12/07/18 Entered 12/07/18 18:03:30             Desc Main
                                     Document     Page 6 of 7


                                             Conclusion

        For the foregoing reasons, Movant respectfully requests that the Court enter an order (i)

 assigning the Contested Matter to the Mediation, (ii) directing the participation of DNA in the

 Mediation, (iii) staying all discovery, pretrial, hearing dates and other scheduling set forth in the

 Scheduling Order, and (iv) granting such other relief as the Court may deem appropriate. A form

 of proposed order granting this Motion is being filed contemporaneously herewith in accordance

 with the W.PA.LBR.


                                               /s/ Jeffrey A. Marks
                                               Jeffrey A. Marks (Admitted pro hac vice)
                                               VORYS, SATER, SEYMOUR AND PEASE LLP
                                               301 East Fourth Street
                                               Suite 3500, Great American Tower
                                               Cincinnati, Ohio 45202
                                               Telephone: (513) 723-4000
                                               Facsimile: (513) 852-8491
                                               E-mail: jamarks@vorys.com

                                               -and-

                                               Meredith J. Caplan
                                               Pennsylvania Bar ID No. 321167
                                               VORYS, SATER, SEYMOUR AND PEASE LLP
                                               500 Grant Street, Suite 4900
                                               Pittsburgh, PA 15219-2502
                                               Telephone: (412) 904-7704
                                               Facsimile: (412) 904-7804
                                               E-mail: mjcaplan@vorys.com

                                               Counsel for Movant Ribs of Wilmington, Inc.




                                                 -6-
Case 17-20526-TPA     Doc 1446    Filed 12/07/18 Entered 12/07/18 18:03:30   Desc Main
                                 Document     Page 7 of 7


 CONSENTED TO BY:

 /s/ Daniel R. Schimizzi
 Daniel R. Schimizzi (PA ID No. 311869)
 Kelly E. McCauley (PA ID No. 316535)
 Michael J. Roeschenthaler (PA ID No. 87647)
 WHITEFORD, TAYLOR & PRESTON, LLC
 200 First Avenue, Third Floor
 Pittsburgh, PA 15222
 Telephone: (412) 275-2401
 Facsimile: (412) 275-2406
 Email: dschimizzi@wtplaw.com
 Counsel for Plan Administrator




                                               -7-
